Title: From James Madison to James Monroe, 5 March 1804
From: Madison, James
To: Monroe, James



Sir,
Department of State. March 5th. 1804
Since my last of Feby. 14th I have received yours of November 16. The accounts of some jar between you and the British administration, republished from the English newspapers had begun to excite here considerable attention, and comments of different kinds from different quarters. As we knew that neither your disposition, nor instructions could lead to any unfriendly or unnecessary discussions on the points said to have produced them our conjectures did not go beyond the possibility that some such discussions might have incidentally grown out of your efforts for putting an end to the impressment of seamen and other maritime irregularities. It is however remarkable that statements having no basis whatever should have first appeared in papers considered as Ministerial vehicles, and that they should have been so long kept afloat as to create inquietude in the world of business.
It appears by letters from Commodore Preble to the Navy Department that he had proclaimed the port of Tripoli to be in a state of blockade, on the grounds and in the form of British proclamations, used in cases where no effective blockade had taken place. That this measure may not be cited against the principle of blockades maintained by the United States, it is proper you should know that no instruction was given to the American Commander to that effect, and that the instructions since transmitted him will set and keep him right on that subject.
From a letter lately received by this Department from Mr. Jarvis our Consul at Lisbon, it appears that he has fallen into an error on another subject which might tend to mislead the British Government in their estimate of our principles and policy with respect to their claim of seamen serving in vessels of the United States. In a spirit of liberality he signified to a British Naval Commander at Lisbon that in order to prevent a resort to impressment by British Commanders, he was willing, on proper application to deliver seamen from American vessels, who should appear to be British subjects. You too well know the principles maintained by the United States on this subject to be at a loss in repelling any inference that may be drawn from this circumstance, or from any others, in favor of a claim which can be reconciled neither with our national rights, nor the honor of our flag.
In a late Conversation with the Marquis D’Yrujo, it was hinted to him that the use of Spanish ports in the West Indies, particularly Cuba, were allowed to French cruizers capturing American vessels, and that I should soon be under the necessity of claiming his interposition in cases where vessels had been actually sanctioned and sold as prizes within Spanish jurisdiction. He answered that the vessels in question were probably taken in a trade with the negroes of St Domingo; that this trade by supplying such a description of people with arms &c was dangerous to all the West India Colonies, and that from the proximity and exposure of those of Spain, in particular, she would be justified in contributing to put an end to it. My reply was that the commerce between the United States and a French Island was to be regulated between France and the United States, and that Spain would be responsible to the latter for whatever proceedings might take place under her authority, contrary to the law of Nations and not permitted by Treaty. This is the substance of what passed in a desultory discourse of some length. The day following I received his letter of the 23d of Feby of which a copy is inclosed, and to which the answer was given of which a copy is also inclosed. As not only France but Great Britain are implicated in the Extraordinary language held by the Spanish Minister, it has been thought proper to make a frank communication of this correspondence not only to Mr Pichon but to Mr Merry, and it is still more proper that it should be understood by you. The Communication of it to the British Government will not only be a proof of our candor and confidence towards it, but will afford an occasion for collecting with more precision its relations to Spain as well as its dispositions towards the United States. From the complexion of the Marquis’s letter it would seem that all the great powers having Colonies in America, not excepting G. Britain, were in concert to invite or to force the United States into a co-operation against the negroes of St Domingo. The presumptions against such a concert are sufficiently obvious. But it is in every view desirable that the matter should be thoroughly understood by the United States.
This occurrence, with other considerations incident to the mutual posture of Spain and the United States to each other, as well as to the general state of things in Europe, incline the President to think the present moment not adapted to the experiment which is the object of your proposed mission to Madrid. You will therefore keep your arrangements for it in suspence, without forgetting that more favorable appearances may quickly produce instructions for your repairing thither.
The Treaty of 1794 so far as it relates to commerce having expired on the 1st day of October last, (that being the date of the preliminary articles) the commercial intercourse between the two Countries is left to the regulations which the parties separately may think fit to establish. It may be expected however that the friendship and mutual interest between them will produce a continuance on both sides of such regulations as are just and equal, and an accommodation to these principles of such as on either side are otherwise than just and equal. On the side of the United States their Commercial regulations place Great Britain in every respect on the footing of the most favored nation. Great Britain cannot say as much with respect to hers. One instance at least is explained in a letter from this Department to Mr King, of which a copy is inclosed, in which you will see that altho’ the act of Parliament to which it refers, be no longer a breach of Stipulation, it is not less a violation of equality, than it is of sound policy. With respect to the British West Indies, it is not known that the United States are on a worse footing than other nations, whatever want of reciprocity there may be, to the liberal regulations of the United States. With respect to the East India Trade, it is understood that the Treaty of 1794 by denying to American vessels both the coasting branch of it and a direct intercourse between India and foreign Countries other than America, the United States were in both instances placed on a worse footing than other nations, and even on a worse footing than they themselves enjoyed prior to the Treaty. The expiration of the Treaty, and the friendly and favorable equality allowed by the United States to Great Britain in every branch of their trade, ought certainly to restore what the Treaty suspended.
These observations are made not with a view to any negotiations whatever leading at the present moment to a Treaty on those or any other Commercial points, or to discussions which might be misconstrued into a wish to take unreasonable advantage of a critical moment, but to enable you to present the ideas of your Government with more precision, to vindicate our commercial policy against misconceptions, and to avail yourself the better of fit occasions for obtaining from the British Government such relaxations, as may be due to our example, and be calculated to cherish amity and useful intercourse between the two nations.
In my letter of  I stated the reasonableness of admitting American Consuls in the dependencies of Great Britain whenever and wherever the American commerce should be admitted. The principle urged in this case is applicable to the East as well as to the West Indies. During the last war an American Agent, was informally at least, allowed to reside at Calcutta, and take care of the trade of his countrymen. Mr Jacob Lewis who was appointed to succeed him, proceeded to London on his way thither, but peace having intervened, his application for an Exequatur was refused. It is of real importance to our trade with that Country that such a functionary should be permitted to reside in it, the more so, if it be true that the rule forbidding foreign factors to do so, be enforced there. Be so good as to sound the British Government on this subject and communicate its sentiments, for the information of the President.
March 9th. I now add the sequel of the correspondence with the Marquis D’Yrujo on the trade to St Domingo. You will observe that he disavows all pretension to speak the intentions of the great powers of Europe holding West India Colonies. It is hence less necessary to make to the French and British Ministers here the formal communication which I had proposed. I have already however disclosed the matter to Mr Pichon and shall take occasion to do so to Mr Merry; and it is left with your discretion to make any or no use of it with the British Government as you may think fit.
The interposition of D’Yrujo against the trade to St Domingo has led Pichon to the same step, as you will find by his letter of this date of which a copy is inclosed. Altho’ he highly disapproved of D’Yrujo’s correspondence, particularly as it insinuated the views of other Governments he thought the occasion called on him to assert the policy and expectation of his own, as far as he was possessed of them. To shew you the ground taken by the President, and to which the answer to Pichon will be accommodated, I inclose an extract from late instructions given to Mr Livingston on this subject.
The late Act of Congress for collecting the revenue in Louisiana authorized the President to erect a district comprehending the river and Bay of Mobille with their shores, when he should deem it expedient. As the other district was created by the law itself, whilst this was provisionally committed to the President, the distinction was thought a sufficient reference to the presumed objections of Spain to our claim to the territory between the Iberville and the Perdido, which has not been delivered to France and consequently not to the United States. D’Yrujo has remonstrated against the act both verbally and on paper, in a stile so insolent as to produce a painful dilemma. I leave for future communication what it may be useful for you to know concerning the matter. I have the honor to be &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6); extract (DNA: RG 46, President’s Messages, 10B-B1). For probable enclosures, see nn. 4, 6, and 8–10.



   
   JM doubtless referred to various articles in the Federalist press that had as their basis an item in the 12 Nov. 1803 London Courier (see Monroe to JM, 16 Nov. 1803, and n. 6). On 24 Feb. 1804 the National Intelligencer printed a 15 Nov. 1803 item from the London Morning Herald refuting the Courier article and stating that the U.S. and Great Britain were in perfect agreement on matters covered by the recently expired Jay treaty.



   
   Robert Smith wrote Preble on 4 Feb. 1804 acknowledging receipt of Preble’s 12 Nov. 1803 letter with his “circular notification of the blockade of the Port of Tripoli” (Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:389).



   
   Jarvis to JM, 14 Nov. 1803.



   
   JM no doubt enclosed copies of Yrujo to JM, 23 Feb. 1804, and JM to Yrujo, 1 Mar. 1804.



   
   For the limits on Articles 11 through 28 of the Jay treaty, see Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:264.



   
   The enclosure was probably a copy of JM to Rufus King, 23 Dec. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:216–18).



   
   Blank left in letterbook. See JM to Monroe, 5 Jan. 1804.



   
   JM presumably included copies of Yrujo to JM, 1 Mar. 1804, and JM’s 3 Mar. 1804 reply.



   
   JM probably enclosed a copy of Pichon to JM, 9 Mar. 1804.




   
   JM probably enclosed a copy of that section of JM to Livingston, 31 Jan. 1804, which dealt with French rights in relation to U.S. trade with the black rebels of Saint-Domingue.



   
   For Section 11 of the “Act for laying and collecting duties on imports and tonnage within the territories ceded to the United States …” (Mobile Act), which authorized the president to establish a revenue district that included “the shores, waters and inlets of the bay and river Mobile, and of the other rivers, creeks, inlets and bays emptying into the Gulf of Mexico, east of the said river Mobile, and west thereof to the Pascaguola,” see U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:251–54. The wording of the act, implying as it did that the Spanish colony of West Florida was included in the Louisiana Purchase, led to a controversy between Spain and the U.S. that delayed the ratification of the Convention of 1802 until 1818 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:262 n. 4).



   
   See Yrujo to JM, 7 Mar. 1804.


